United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 9, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10229
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RANDY RAY STEWART,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CR-156
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Randy Ray Stewart appeals the sentence imposed following his

guilty plea conviction of false statement on a loan application,

in violation of 18 U.S.C. § 1014.   He argues that the district

court erred when it increased his offense level by two levels for

sophisticated means pursuant to U.S.S.G. § 2F1.1(b)(6)(C) (2000).

     The district court’s statement at the sentencing hearing

regarding Stewart’s objection to the sophisticated means

enhancement is subject to varying interpretations.     However, when

viewed in the context of the remaining portions of the sentencing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10229
                                 -2-

transcript and the record, it is clear that the district court

intended to overrule Stewart’s objection to the sophisticated

means enhancement, as well as and as distinct from the objection

to the more than minimal planning enhancement, and that in doing

so it adopted the PSR and addendum’s recommendation and

rationale.

     And the sophisticated means enhancement is supported by the

facts and rationale set forth in the PSR and addendum.      See

United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006);

United States v. Clements, 73 F.3d 1330, 1340-41 (5th Cir. 1996).

Stewart does not dispute those facts.      Rather, he argues that the

district court erred because the same conduct that formed the

basis for the more than minimal planning adjustment pursuant to

U.S.S.G. § 2F1.1(b)(2)(A) also formed the basis for the

sophisticated means enhancement pursuant to U.S.S.G.

§ 2F1.1(b)(6)(C).1   Stewart’s argument misstates the basis for

both adjustments.    The PSR and addendum based the more than

minimal planning enhancement on the fact that Stewart’s offense

conduct involved repeated acts over a period of time - his

multiple attempts to secure loans for himself and R&T Sales using



     1
       We assume, without deciding, that two enhancements cannot
be based on the same conduct. But see United States v. Olis, 429
F.3d 540, 549 (5th Cir. 2005) (concluding that two similar
enhancements, which were based on essentially the same conduct,
could both apply); United States v. Solomon, No. 00-11210, 2001
WL 1131955, at *1 (5th Cir. Sept. 21, 2001) (holding that both
enhancements at issue here can apply even if they “overlap”
because they “measure different aspects of...behavior”).
                          No. 06-10229
                               -3-

a false statement on a loan application and false statements to

the bank regarding his assets, income, and collateral   - while

they based the sophisticated means enhancement on the complexity

of offense conduct more complex that those simple misstatements -

particularly Stewart’s instructing a bookkeeper to generate

separate books to support his misstatements.2   Hence the district

court did not clearly err in concluding that Stewart’s offense

involved sophisticated means.   See Caldwell, 448 F.3d at 290;

Clements, 73 F.3d at 1340-41.

     The district court’s judgment is therefore AFFIRMED.




     2
       Defendant briefly and obliquely suggests that the double-
bookkeeping wasn’t offense conduct, but we do not read that to be
an appeal of that issue.